Citation Nr: 9901476	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
June 1983.

This appeal is before the Board of Veterans Appeals (Board) 
from a July 1995 rating decision of the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The veteran 
testified at a personal hearing in April 1996.  In an 
August 1996 decision, the hearing officer confirmed the 
denial and issued a supplemental statement of the case.  In 
April 1997, the veteran canceled his request for a hearing 
before a Member of the Board.  In May 1997, the Board 
remanded the case for further development.  In October 1998, 
the case was referred to the Veterans Health Administration 
(VHA) for an expert medical opinion, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901 (1998).  The Board 
informed the veteran of the request.  Following receipt of 
the VHA opinion, a copy was provided to the veterans 
representative who submitted additional argument in 
December 1998.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2. Schizophrenia was not manifested in service or within the 
first post-service year.

3. The veterans schizophrenia is not shown by any competent 
evidence to be related to service or to any incident 
therein.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on the veterans enlistment 
examination no psychiatric abnormalities were noted.  In 
July 1982, he was seen at a mental health clinic for a 
drinking problem.  His separation examination report in 
June 1983 noted he had trouble sleeping in May 1983 secondary 
to anxiety due to pending administrative discharge.  His 
psychiatric evaluation was normal.  In his report of medical 
history at separation in June 1983, he indicated that he had 
frequent trouble sleeping.  Service personnel records reveal 
he was discharged under honorable conditions due to 
misconduct  pattern of minor disciplinary infractions.

VA outpatient treatment reports from the Providence VAMC, 
dated from August 1983 to July 1984, show that in August 1983 
a staff examination was authorized but that the veteran 
failed to report.  In January 1984, it was noted that the 
case was closed.  In July 1984, it was noted that he reported 
for an alcohol dependency first screen accompanied by his 
mother.  Clinical records note that they both insisted that 
he did not need inpatient care but needed individual therapy.  
It was noted that he did not have any ties with Alcoholics 
Anonymous and was referred to East Bay Human Resources.

Treatment reports from East Bay Mental Health Center show 
that the veteran was first seen there, for alcohol abuse, in 
September 1988.  A year and a half later he was seen in a 
drunk drivers group.

Veterans Community Care Center records show that in 
December 1991 the veteran was seen for alcohol abuse 
problems.  Subsequent records show that he was homeless.  A 
1992 record shows that he was participating in a work therapy 
program and no longer abused alcohol.  In October 1992, it 
was noted that he appeared confused and was observed talking 
to himself.  In January 1993, it was noted that his memory 
was extremely poor at times.  He felt there was something 
going on inside his head.  Later that month, he acknowledged 
auditory hallucinations.  A thought disorder was noted in 
April 1993.  Schizophrenia was considered a possibility in 
May 1993.  Differential diagnoses included bipolar disorder, 
schizoaffective disorder, and major depression.  In 
July 1993, auditory hallucinations were reported.  It was 
noted that the veterans psychotic features improved with 
medication.  In September 1993, the assessment was primary 
thought disorder, likely paranoid schizophrenia.  Chronic 
schizophrenia, paranoid type was diagnosed in October 1993.

Reports and correspondence from Ronald C. Gobeil, D.O., show 
that the veteran was treated for his psychiatric disorder 
since January 1995.  In a letter dated in March 1995, Dr. 
Gobeil opined that the veteran suffered from schizophrenia as 
evidenced by his presenting symptoms that included auditory 
hallucinations, boredom, disorganized thinking, inability to 
obtain gainful employment, loneliness, paranoia, poor ADLs, 
social isolation, and talking to himself.  He further opined 
that it is never certain when prodromal symptoms of this 
major illness begin.  It was his professional opinion as a 
psychiatrist that the veterans behaviors exhibited during 
service, as described by the veteran, were more than likely 
early symptoms of his schizophrenia that was not diagnosed at 
that time because of no observed psychosis.  

At a personal hearing in April 1996, the veteran testified 
that he sought treatment at the Davis Park Medical Center 
about six months after discharge from service but did not 
want to be placed in detoxification as recommended.  He 
further testified that he began hearing voices about six 
months after entering service, but did not report them at 
that time or during his subsequent in-service treatment for a 
drinking problem.  He reported that he was later treated for 
his schizophrenic symptoms in connection with a VA alcohol 
treatment program beginning six years ago.  His social worker 
testified that based on the history provided by the veteran, 
his pattern of misconduct and alcohol abuse in service was an 
early manifestation of his schizophrenia.  She further 
testified that it was consensus opinion of those currently 
treating him that his schizophrenia originated in service.

VA outpatient treatment records, most recently in 
November 1997, show confirmed diagnoses of chronic paranoid 
schizophrenia; the records do not contain an opinion 
regarding the etiology of the veterans schizophrenia.  It 
was noted that the veteran reported he drank in service to 
combat auditory hallucinations.

In October 1998, the Board requested a VHA medical expert 
opinion regarding whether it was at least as likely as not 
that anxiety or any other symptom noted in service was an 
early manifestation of the veterans current schizophrenia 
and whether the veteran suffered from symptoms of 
schizophrenia during service.

In an opinion dated in November 1998, a VA psychiatrist 
summarized the medical evidence in the veterans claims file.  
The psychiatrist opined that there was no proof in the record 
that the veterans condition either occurred in or was caused 
by service.  It was not likely that anxiety, substance abuse, 
or depression noted in service was an early manifestation of 
his current schizophrenia which was diagnosed for the first 
time 10 years after the veterans discharge from service.  
The psychiatrist noted that 75 percent of 1st admissions for 
schizophrenia were patients between ages 15 and 44, with a 
median age of 33.  He opined that the veteran developed 
schizophrenia at a later age and never had symptoms of 
schizophrenia until 1993.  The psychiatrist agreed with Dr. 
Gobeils statement regarding prodromal symptoms of 
schizophrenia, but stated that if the veteran suffered from 
prodromal symptoms of schizophrenia during service, he should 
have developed some major symptoms of schizophrenia during 
the months or in a year after discharge from service and that 
the course of the disease should have been progressive in the 
next several years.  Specifically, the psychiatrist indicated 
that if the veterans prodromal symptoms of schizophrenia 
started in 1982-83, he would have been admitted or probably 
committed to the hospital for inappropriate or psychotic 
behavior during the time from 1983 to 1992.





II.  Analysis

The veteran's claim of service connection for schizophrenia 
is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  It is plausible.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  Furthermore, after reviewing 
the record, we are satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For 
certain chronic diseases, such as psychoses, service 
connection also may be granted on a presumptive basis when 
the disease becomes manifested to a degree of ten percent or 
more during the one-year period following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Alternatively, under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a chronic condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veterans present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

It is undisputed that the veteran now has schizophrenia.  To 
establish service connection for the disorder it must be 
shown that the disorder is related to service.  The veterans 
service medical records are negative for any reference to or 
treatment for schizophrenia.  His separation examination 
report noted trouble sleeping, but psychiatric evaluation was 
normal.  Postservice treatment reports show that two months 
after discharge in August 1983, he failed to report for a 
staff examination apparently for evaluation of alcohol abuse.  
In July 1984, 13 months after discharge, he was seen for some 
kind of consultation regarding the need for  inpatient care 
or individual therapy.  There is no medical evidence 
indicating that he had any psychiatric disability until 
December 1991.  

Since service medical records and records from the first 
postservice year do not show a diagnosis of (or symptoms that 
have been determined to be diagnostic of) schizophrenia, 
service connection for schizophrenia on the basis that such 
disorder was diagnosed in service, or on a presumptive basis 
is not warranted. 

Later medical records include the March 1995 opinion of Dr. 
Gobeil indicating that it is never certain when prodromal 
symptoms of schizophrenia begin, but that the veterans 
behaviors exhibited during his time in service, as described 
by the veteran, were more likely early symptoms of 
schizophrenia that was not diagnosed at that time because of 
no observed psychosis.  Dr. Gobeils opinion is disputed by 
the psychiatrist who provided the November 1998 VHA expert 
medical opinion.  This psychiatrist agreed with Dr. Gobeils 
statement regarding prodromal symptoms of schizophrenia but 
noted that if the veteran suffered from prodromal symptoms of 
schizophrenia during service or in 1982-1983, he should have 
developed some major symptoms of schizophrenia during the 
months or in a year after discharge from service.  The 
psychiatrist specifically noted that the veteran would have 
been admitted or probably committed to the hospital for 
inappropriate or psychotic behavior during the time period 
from 1982 to 1991, which was not the case.  The resulting 
medical opinion was essentially to the effect that the 
veterans schizophrenia was not present in service or in the 
first postservice year and was not related to any symptoms 
noted in service.  The psychiatrist opined that the veteran 
never had symptoms of schizophrenia until 1993 when it was 
first diagnosed.  

The VHA psychiatrists opinion is based on a review of the 
entire claims file and refers to specific events and the 
veterans entire medical history to support the analysis.  
The opinion proffered by Dr. Gobeil was based on the 
veterans recitation of his medical background in service, 
and not on a review of the entire file.  Therefore, the Board 
finds that the VHA psychiatrists opinion is more probative 
on the matter at hand than Dr. Gobeils opinion and 
constitutes the most persuasive evidence on this claim.  It 
is supported by, and consistent with, the other evidence of 
record, including the separation examination report and 
postservice medical evidence.

The testimony of the veterans social worker is also of 
lesser probative value as she is a social rehabilitation 
specialist or mental health counselor; while she has 
expertise in the field of mental health, she does not have 
the same level of training and expertise as a psychiatrist.  
Her opinion that the onset of schizophrenia was in service is 
also based on history provided by the veteran including that 
he had auditory hallucinations in service.  Furthermore, she 
does not explain the rationale for her opinion as extensively 
as the consulting psychiatric expert.  The Board notes that 
the social worker stated that the veterans treating VA staff 
believe his schizophrenia began in service.  However, a 
review of the veterans entire treatment records did not 
reveal a medical opinion by a treating physician to that 
effect.

The Board has also considered the veterans own contentions.  
His statements cannot be given any probative weight because, 
as a layperson, he is not competent to offer a medical 
opinion on the diagnosis or etiology of a medical condition 
because he has no medical expertise.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The overwhelming preponderance of the evidence is against the 
veterans claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for schizophrenia is denied.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
